DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martier et al (2018/0095615) (herein “Martier”).	In regards to claims 1, 14 and 20, Martier teaches a method comprising: identifying a geographic area of a content-presentation device (See; Fig. 1 and p[0050] for locating device location, location within the network); using at least the identified geographic area as a basis to select, from among a plurality of reference fingerprint data sets, a reference fingerprint data set that corresponds with the identified geographic area (See; Fig. 3 for determining media content for each location 412); and transmitting to the content-presentation device, the selected reference fingerprint data set that corresponds with the identified geographic area to facilitate the content-presentation device detecting a See; Fig. 3, p[0050], p[0052] for providing selected content from algorithm 414, such as an advertisement to the user display device 208). Claim 14 has materially the same disclosure as claim 1 and is rejected for the same reasons above. Claim 20 has materially the same disclosure as claim 1, except claiming a processor (See; p[0049] where the system 200 includes a media playlist creation system 212 including a processor with local memory such as RAM or a database) and is rejected for the same reasons above.	In regards to claims 2 and 15, Martier teaches wherein identifying the geographic area of the content- presentation device comprises: identifying a device identifier of the content-presentation device (See; Fig. 3 identify 408); and mapping the identified device identifier to the geographic area (See; Fig. 3 and p[0052] for step 412 for determining media content for each location).	In regards to claims 3 and 16, Martier teaches wherein identifying the geographic area of the content- presentation device comprises: identifying an IP address of the content-presentation device; and mapping the identified IP address to the geographic area (See; Fig. 3 and p[0046], p[0052] for self identifying of display device 408 on the network by means of transmitting data indicative of the devices location on the network, such as using a TCP/IP or other protocol and mapping the data to content for the particular location 412).	In regards to claims 4 and 17, Martier teaches wherein identifying the geographic area of the content- presentation device comprises: identifying content presented on the content-presentation device; and mapping the identified content to the geographic area (See; Fig. 3 for synchronized media and targeted advertising 418 and providing details of displays 422).	In regards to claim 5, Martier teaches wherein the content-presentation device is configured to perform a set of operations comprising: receiving the transmitted reference fingerprint data set that corresponds with the identified geographic area (See; Fig. 4 for self identifying 408 and providing details of displays 422 and determining media content for each location 412); detecting a match between the query fingerprint data and the at least a portion of reference fingerprint data in the received reference fingerprint data set; and responsive to detecting the match, performing an action (See; Fig. 3 and p[0050] for providing selected content from algorithm 414 such as advertisements).	In regards to claims 6 and 18, Martier teaches wherein the geographic area of the content-presentation device is a designated market area (DMA) of the content-presentation device (See; p[0051] for a designated market area).	In regards to claims 7 and 19, Martier teaches wherein the content-presentation device comprises a television set (See; p[0047] where the display device may be a television) and wherein the content received by the content-presentation device comprises video content (See; Fig. 2 and p[0051] where at step 318 the media server 210 downloads media content, e.g. videos, from their sources).	In regards to claim 8, Martier teaches further comprising: receiving, by the content-presentation device, the transmitted reference fingerprint data set; detecting, by the content-presentation device, a match between the query fingerprint data representing content received by the content-presentation device and the at least a portion of reference fingerprint data in the received reference fingerprint data set (See; Fig. 4 for self identifying 408 and providing details of displays 422 and determining media content for each location 412); and responsive to detecting the match, performing, by the content-presentation device, an action (See; Fig. 3 and p[0050] for providing selected content from algorithm 414 such as advertisements).	In regards to claim 9, Martier teaches transmitting, by the content-presentation device, a device identifier of the content-presentation device, wherein the identified geographic area of the content-presentation device was identified based at least in part on the transmitted device identifier (See; Fig. 3 and p[0052] for identify 408 and step 412 for determining media content for each location).	In regards to claim 10, Martier teaches transmitting, by the content-presentation device, an IP address of the content-presentation device, wherein the identified geographic area of the content-presentation device was identified based at least in part on the transmitted IP address (See; Fig. 3 and p[0046], p[0052] for self identifying of display device 408 on the network by means of transmitting data indicative of the devices location on the network, such as using a TCP/IP or other protocol and mapping the data to content for the particular location 412).	In regards to claim 11, Martier teaches wherein performing the action comprises performing an action that facilitates the content-presentation device performing a content-modification operation (See; Fig. 3 for synchronized media and targeted advertising 418 and providing details of displays 422).	In regards to claim 12, Martier teaches wherein the at least a portion of reference fingerprint data in the received reference fingerprint data set corresponds with a channel, and wherein performing the action comprises identifying the channel as being the one on which the content-presentation device is presenting or receiving content (See; Fig. 2 and p[0051] where at step 318 the media server 210 downloads media content, e.g. videos, from their sources).	In regards to claim 13, Martier teaches wherein the geographic area of the content-presentation device is a designated market area (DMA) of the content-presentation device (See; p[0051] for a designated market area).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Rangarajan (2014/0279851) for fingerprint based intelligent content fetching based on location 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627